

117 HR 3397 IH: Supporting Young Language Learners’ Access to Bilingual Education Act of 2021
U.S. House of Representatives
2021-05-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 3397IN THE HOUSE OF REPRESENTATIVESMay 20, 2021Mr. Grijalva introduced the following bill; which was referred to the Committee on Education and LaborA BILLTo establish high-quality dual language immersion programs in low-income communities, and for other purposes.1.Short titleThis Act may be cited as the Supporting Young Language Learners’ Access to Bilingual Education Act of 2021 or the SYLLABLE Act.2.FindingsCongress finds the following:(1)The demand for bilingual employees in the United States continues to outpace our supply.(2)Dual language immersion engenders an inclusive learning environment for all students.(3)Studies have demonstrated that all students in multilanguage immersion programs have higher academic achievement as measured by statewide examination, regardless of socioeconomic status.(4)Dual language immersion has proven to be one of the most effective and longest lasting intervention methods for English learners.(5)The Rand Corporation found that long-term participation in dual language immersion programs is correlated with closing or substantial reduction of achievement gaps for historically underserved students.(6)Few children from low-income families, particularly African-American children, have had access to a well-developed and well-implemented dual language program.(7)Children in dual language programs experience substantial gains in language, literacy, and mathematics.3.Dual language flagship grants(a)PurposesThe purposes of this section are as follows:(1)To provide incentives for local educational agencies to develop innovative strategies for planning and implementing dual language immersion programs serving children from low-income families, including English learners and minority children.(2)To improve the school readiness of children from low-income families, including English learners and minority children, and to ensure they enter school ready to succeed.(3)To provide consistent support for learning through high-quality dual language programs from preschool through the fifth grade.(4)To authorize the Secretary to carry out projects to enhance the multiliteracy and bilingualism skills for children from low-income families, including English learners and minority children, through the use and longitudinal evaluation of dual language programs beginning in preschool through the fifth grade.(b)Program authorizedFrom funds made available under subsection (i), and after reserving funds under subsection (c), the Secretary is authorized to award not more than five grants to fund programs proposed by eligible entities to demonstrate effective strategies in ensuring the academic success of students from low-income families, including English learners and minority students, through the implementation and evaluation of high-quality multilanguage programs that—(1)serve children in high-need schools, including English learners and minority children, from preschool through fifth grade;(2)establish an infrastructure that supports programs through a rigorous assessment system, dedicated staff time, professional development in assessment, a data collection plan, and the collection of multiple measures of academic progress, bilingualism, and multiliteracy;(3)implement and align a curriculum that promotes the development of bilingual and multiliterate competencies for all students through at least grade five;(4)utilize and align student-centered instructional methods that enhance the development of bilingualism, multiliteracy, and academic achievement;(5)align professional development and training for early childhood education instructors and elementary school teachers and staff, with an emphasis on dual language instruction, second language acquisition, and content knowledge;(6)recruit, train, and continuously develop staff to implement high-quality, dual language immersion programs; and(7)establish a responsive infrastructure for positive, active, and ongoing relationships with students’ families and the community that responds to and is reflective of the needs of the community and goals of the program.(c)ReservationThe Secretary shall reserve not more than 5 percent of the amount appropriated under subsection (i) to carry out this Act, including the technical assistance and evaluation described in subsection (g) and dissemination of best practices described in subsection (h).(d)DurationEach grant under this section shall be awarded for a period of not more than five years.(e)Applications for grants(1)In generalEach eligible entity desiring a grant under this section shall submit an application to the Secretary at such time and in such manner as the Secretary may require.(2)Required documentationEach application submitted by an eligible entity under this section for proposed programs shall include documentation that—(A)the eligible entity has partnered with a technical assistance entity that has proven expertise in the implementation of high-quality dual language programs to provide on-going technical assistance and assist with the evaluation of the program;(B)the eligible entity has the qualified personnel to develop, administer, evaluate, and implement the program; and(C)the eligible entity serves children from low-income families, including English learners and minority children.(3)Other application contentsEach application submitted by an entity under this section for a proposed program shall include—(A)data showing that the program serves children from low-income families, including English learners and minority children;(B)a description of how the program will align the language of assessment with the language of instruction;(C)a description of how the program will be evaluated to assess the goals of the program;(D)a description, if applicable, of how the evaluation will be used to inform broader efforts to improve instruction for English learners, including for preschool-aged children;(E)a description of activities that will be pursued by the program including a description of—(i)how the activities will further the school readiness and academic progress of children served by this program and support dual language development through grade five;(ii)methods of designing culturally responsive and linguistically appropriate dual language curriculum; and(iii)methods of teacher professional development and parent outreach that will be used or developed through the programs;(F)an assurance that the program will annually provide such information as may be required by the Secretary; and(G)any other information that the Secretary may require.(f)Selection of granteesThe Secretary through a peer review process shall select eligible entities to receive grants under this section based on—(1)the articulation of preschool through fifth grade instructional practices, curriculum, and assessments strategies;(2)the extent to which relevant and directly impacted school leaders have been involved with the proposed programs and indicated a commitment to carrying out high-quality dual language immersion programs; and(3)the quality of the programs proposed in the applications submitted under subsection (e).(g)Technical assistance and evaluationFrom the amount appropriated under subsection (i) for a fiscal year, the Secretary shall reserve $250,000 to contract with an eligible entity with a proven track record in dual language immersion programs for the purpose of—(1)providing technical assistance to local educational agencies receiving grants under this Act in order to strengthen programs conducted by grantees pursuant to this Act; and(2)conducting an evaluation of programs funded under this Act, which shall—(A)be used by the Secretary to determine the effectiveness of programs funded through this Act and improve services to participating children; and(B)include—(i)a comprehensive evaluation of the impact of the programs on students, including an assessment of literacy skills and language development in both English and the primary home language;(ii)a comprehensive evaluation of the effectiveness of instructional practices used in the programs; and(iii)a comprehensive evaluation of professional development strategies.(h)Dissemination of best practicesThe Secretary shall disseminate information on model programs, materials, and other information developed under this section that the Secretary determines to be appropriate for use by early childhood education providers to improve the school readiness of English learners.(i)Authorization of appropriationsFor the purposes of carrying out this section, there are authorized to be appropriated $15,000,000 for fiscal year 2022 and such sums as may be necessary for each of the 4 succeeding fiscal years.(j)DefinitionsIn this section:(1)Dual language immersion programThe term dual language immersion program means an instructional strategy in which students—(A)are taught literacy and content in English and a partner language; (B)use the partner language for at least half of the instructional day; and(C)foster bilingualism, multiliteracy, enhanced awareness of linguistic and cultural diversity, and high levels of academic achievement through instruction in English and a partner language.(2)Early childhood education programThe term early childhood education program includes a State-funded preschool program and a Head Start program.(3)Eligible entityThe term eligible entity means a partnership between—(A)at least one local educational agency;(B)at least one early childhood education program; and(C)at least one technical assistance entity.(4)English learnerThe term English learner has the meaning given the term in section 8101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801).(5)High-need schoolThe term high-need school has the meaning given the term in section 2221(b)(3)(A) of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6641(b)(3)(A)).(6)Low-income familyThe term low-income family has the meaning given the term in section 2221(b)(3)(B) of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6641(b)(3)(B)).(7)SecretaryThe term Secretary means the Secretary of Education.(8)State-funded preschool programThe term State-funded preschool program means a program that—(A)serves children who are ages 3 through 5;(B)has a primary focus of supporting early childhood education, including supporting children’s cognitive, social, emotional, and physical development and approaches to learning;(C)helps prepare children for a successful transition to kindergarten;(D)is either a public school- or community-based program; and(E)is funded either in whole or in part by a State through a State agency with authority to promulgate regulations and monitor participating programs.